 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDknown union adherent.Furthermore,it is not clear from the record herein whetherMueller's absences were during busy or slack periods and in either situation herabsences were excused and even encouraged.In this light and in the light of Re-spondent'santiunion and anti-Butchers Union attitude,the Trial Examiner is notconvinced that Mueller was terminated for the reasons asserted by Respondent.Tothe contrary,the Trial Examiner believes, finds, and concludes that these are merepretexts to conceal Respondent's true motive.From the aforementioned facts it isapparent that Respondent resented any union aggressiveness and resented activityon behalf of the Butchers Union.Furthermore,Respondent signified its disap-proval of Mueller'smembership on the Butchers Union's committee and im-mediately upon becoming aware of this activity changed its attitude toward Muelleralthough it did not take action to sever her employment until it became important toreduce the Butchers Union's likelihood of becoming the bargaining agent.Whenthat likelihood became imminent,Mueller's employment(and the employment ofanother member of the Butchers Union's three-member committee)was terminatedfor reasons which do not withstand analysis. In the light of the foregoing, an in-ference is warranted,and is now made, that Respondent capitalized upon the op-portunity afforded by Mueller's leave of absence and the National Labor RelationsBoard election to rid itself of an active member of the Butchers Union and therebyreduced the likelihood of the Butchers Union becomingthe bargaining agent for itsemployees.A similar situation prevails with respect to Urbanski.The Trial Examiner is not persuaded that Respondent has a policy of not per-mitting husband and wife to be employed at the same time but,assuming such apolicy, the Trial Examiner is not convinced that the termination of Urbanski wasbased upon such a policy.The fact that Urbanski and her husband were employedfor almost 2 years after their marriage,during which time they took joint vacationswithout mention being made of such policy negates Respondent's contention that itwas awaiting an opportune time to effectuate such a policy.The fact that such apolicy was not mentioned to Urbanski until after she became active an behalf ofthe Butchers Union,in the light of Respondent's antiunion and anti-Butchers Unionattitude(outlined above),infers that Respondent's reliance uponanysuch policyisa pretext to conceal the real motive-the-termination of a Butchers Unionprotagonist.In summary,the Trial Examiner believes,finds, and concludes that the evidenceestablishes that these terminations were for the purpose of undermining the Unionand stemming the tide of its organizational campaign and that the reasons assignedfor these terminations were pretexts to conceal this purpose.Ultimate Findings and ConclusionsIn summary, the TrialExaminer finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2.Sausage Makers Local#102,Amalgamated Meat Cutters&ButcherWork-men ofNorth America, AFL-CIO,is -a labor organization within the meaning ofthe Act.3.The evidence adduced establishesthat Respondent,by discriminatingin regardto tenure and conditions of employment and discouraging membership in a labororganization,has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3)of the Act.4.The aforesaid activities are unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]IndustrialRayon CorporationandDistrict 50,UnitedMineWorkers of America.Case No. 5-CA-1686.August 9, 1960DECISION AND ORDERUpon charges duly filed on April 4, 1960, and amended on April 12,1960, by District 50, United Mine Workers of America, herein called128 NLRB No. 67.0 INDUSTRIAL RAYON CORPORATION515theUnion, the General Counsel for the National Labor RelationsBoard, herein called the General Counsel, by the Regional Director forthe Fifth Region, issued a complaint dated April 13, 1960, againstIndustrial Rayon Corporation, herein called Respondent, allegingthat the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Sections 8(a) (1)and (5) and 2(6) and (7) of the Act. Copies of the complaint, thecharges, and notice of hearing were duly served upon Respondent andthe Charging Party.With respect to the unfair labor practice, the complaint alleged insubstance that on or about March 30, 1960, and at all times thereafter,including the date of the issuance of this complaint, Respondent didrefuse and continues to refuse to bargain collectively in good faithwith the Union as the exclusive representative of all hourly paidpowerhouse and filter plant employees at the Respondent's Coving-ton,Virginia, plant.On or about April 20, 1960, the Respondentfiled an answer denying that it had engaged in unfair labor practicesand averring that the Board's certification of the Union was in errorin permitting an industrial union which is not a traditional repre-sentative of "powerhouse employees" to seek and obtain representa-tion of these employees.Thereafter on May 16, 1960, all parties entered into a stipulationsetting forth an agreed statements of facts.The stipulation providesthat the parties waive their right to a hearing, to the issuance of aTrial Examiner's Intermediate Report and Recommended Order, tothe taking of testimony, and to oral argument before the Board. Italso provides that the entire record of the proceeding shall consist ofthe stipulation, the charge and the amended charge, affidavits of serviceof the charge and amended charges, complaint, notice of hearing, affi-davit of service of complaint and notice of hearing, Respondent'sanswer to the complaint, order postponing the hearing indefinitelyand affidavit of service thereof, the entire record in the matter ofIndustrial Rayon Corporation and District 50, United Mine Workersof America, Case No. 5-RC-2906, copy of letter dated March 28,1960, from the Respondent to John A. Penello, copy of letter datedMarch 29, 1960, from the Union to the Respondent, and copy of replyletter dated March 30, 1960.The stipulation further provides thatupon such stipulation and the record herein provided and on thereceipt of briefs from the parties, the Board may make findings offact and conclusions of law, and may issue its Decision and Order asif the same facts had been adduced after hearing, Intermediate Report,exceptions, and oral argument before the Board.By an order issued on May 19, 1960, the Board approved the afore-said stipulation, made it a part of the record herein, and transferredthe matter to and continued it before the Board. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the aforesaid stipulation, and upon the entirerecord in the case, including the Respondent's brief, the Board 1 makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY INVOLVEDIndustrial Rayon Corporation is a Delaware corporation with itsprincipal office in Cleveland, Ohio, and operating various plants, in-cluding one at Covington, Virginia, herein called the Covington plant,where it is engaged in the manufacture of rayon yarns and cloth. Inthe conduct of Respondent's business operation at its Covington plantit annually ships products in excess of $50,000 to points outside theCommonwealth of Virginia.We find that the Respondent at its Covington plant is, and at alltimes material herein has been, engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction in this case2H. THE LABOR ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, herein called theUnion, is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESSince 1937, pursuant to a Board certification and successivecollective-bargaining agreements, Local 202, TextileWorkers Unionof America, AFL-CIO, and its predecessor organizations, have repre-sented the hourly paid employees at the Respondent's Covington,Virginia, plant in an overall plant unit. In 1949, the InternationalUnion of Operating Engineers, Local 922, attempted to sever fromthat unit the powerhouse and filter plant employees.However inthe severance election ordered by the Board at that time, the Oper-ating Engineers were unsuccessful. In 1955, in Case No. 5-RC-1778(unpublished), the Operating Engineers made a second attempt tosever the powerhouse employees.This time it was successful, andafter an election conducted by the Board on or about August 19, 1955,Local 922 of the Operating Engineers was certified as the collective-bargaining representative of all hourly paid powerhouse and filterplant employees at the Respondent's Covington, Virginia, plant.Pursuant to this certification, the Operating Engineers and the Re-spondent entered into successive collective-bargaining agreements. In1958,Virginia Textile Union, Independent, filed a petition for the'-Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Bean,and Fanning].2Siemens Mailing Service,122 NLRB 81. INDUSTRIAL RAYON CORPORATION517powerhouseand filter plant unit in Case No. 5-RC-2401 (unpub-lished).In the election the Independent, the Operating Engineers,and the Textile Workers participated.The Independent won andwas certified on June 18, 1958. On January 20, 1959, the Independentand Respondent entered into a collective-bargaining agreement effec-tive for 1 year and automatically renewable from year to year there-after absent 60 days' notice of a desire to modify or terminate theagreement by either party.On September 24, 1959, District 50 of the United Mine Workers ofAmerica filed a timely petition in Case No. 5-RC-2906 (unpublished)for anelection in the existing unit of powerhouse and filter plant em-ployees.At the Board hearing on December 17, 1959, and in its briefto the Board, the Employer moved to dismiss the petition on theground that the requested unit was inappropriate, and that the Peti-tioner was not qualified to represent a unit of powerhouse employeesbecause it lacked the standing of a "traditional representative" ofsuch employees.After due consideration of the Employer's conten-tions, the Board in its Decision and Direction of Election on March 3,1960 (unpublished), denied the Employer's motion to dismiss, anddirected an election in the unit requested by the Mine Workers. Inthe election held on March 17, 1960, the Mine Workers obtained amajority of the ballots cast.On March 26, 1960, the Regional Direc-tor for the Fifth Region of the Board certified District 50, UnitedMine Workers of America, as the collective-bargaining representativeof the unit found appropriate by the Board, i.e., a unit of all hourlypaid powerhouse and filter plant employees at the Respondent's Cov-ington, Virginia, plant, excluding all other employees, office clericaland plant clerical employees, laboratory employees and technical staff,salaried employees, guards, and supervisors, as defined in the Act.OnMarch 28, 1960, the Respondent informed the Regional Director thatit would not honor the certification.By letter dated March 29, 1960, the Mine Workers requested a meet-ing with the Respondent at the latter's earliest convenience for thepurpose of negotiating a collective-bargaining agreement.By letterdated March 30, 1960, the Respondent replied that it intended to con-test the Board's order and certification and that it was unwilling forthatreasonto meet with the Mine Workers. Since then, no collectivebargaining between the Respondent and the Mine Workers has takenplace.A. Contentions of the partiesThe General Counsel in his complaint contends in essence that byrefusing to bargain collectively with District 50, United Mine Work-ers of America, the duly certified collective-bargaining representativeof an appropriate unit of the Respondent's powerhouse and filter577684-61-vol. 128-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant employees, the Employer has violated Section 8(a) (5) and (1)of the Act. In its answer the Respondent denied having violated theAct and contended that the powerhouse and filter plant unit hereininvolved is not an appropriate unit for collective bargaining, that Dis-trict 50, United Mine Workers of America, is not a union which hastraditionally devoted itself to serve the special interests of power-house and filter plant employees, and that the certification of the MineWorkers therefore does not effectuate the purposes of the NationalLabor Relations Act. In its brief to the Board the Respondent didnot raise the issue of inappropriate unit, but limited itself to its mainargument that the Board should not have certified the United MineWorkers because of the Union's lack of qualification to representpowerhouse employees.B. Discussion1.There is no dispute that the powerhouse and filter plant em-ployees perform the customary duties of employees of these classi-fications.The employees are engaged in the production of steam,electricity, and water for various purposes in the Respondent's plant.The Board has long held that powerhouse and filter plant employeesconstitute an appropriate departmental unit for purposes of collectivebargaining.'We, therefore, find consonant with Board precedent andwith our decisions and directions of elections in the representativecases mentioned heretofore, that the unit of the Respondent's power-house and filter plant employees at its Covington, Virginia, plant, withthe exclusions heretofore indicated, is an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.2.We find no merit in the Respondent's contention that only alabor organization meeting the standards of the "traditional union"test is qualified to petition for a craft or departmental unit which hasalready been severed from a production and maintenance unit andhas undergone its own independent bargaining history.One of thefundamental principles underlying the Act is that employees shouldbe permitted to exercise the greatest freedom of choice in the selectionof their bargaining representative.Only in exceptional circum-stances, where this principle has to be accommodated to a doctrine ofequal merit, has the Board with the approval of the courts, strucka balance and curtailed, to a limited extent, that freedom of choice.For example, in contract-bar caises, where the stability of labor re-lations must be taken into consideration, the Board prevents employeesfrom changing their bargaining representative at an inappropriatetime.Similarly, where a segment of employees seeks to be severed ona craft or departmental basis from an established production and3Beaumont Hills, Inc,85 NLRB 316. INDUSTRIAL RAYON CORPORATION519maintenance unit, the Board has, in the interest of not disruptingstable bargaining relations, evolved theAmerican Potashrule'Under that rule, only a labor organization which has traditionallydevoted itself to representing the special interests of certain craft ordepartmental employees, is allowed to upset an established productionand maintenance unit by severing such employees.American Potashis an exception to the general rule permitting freedom of choice to theemployees.As such, it has been narrowly construed by the Board aslimited only to severancecases, i.e., to situations where a smaller craftor departmental unit is to be carved out of an establishedbroader unit.The Board has consistently held that the traditional craft union testdoes not apply to unions seeking an election in a craft or departmentalunit where there is not prior substantial bargaining history on abroaderbasis.5The same applies where a craft or departmental unit,as here, has once been severed from a production and maintenance unitand has, since then, developed its own bargaining history .6Were we to adopt a rule as requested by the Respondent, that a craftor departmental unit once severed can from then on only be repre-sented by a traditional craft union, we would curtail the freedom ofchoice of the employees unnecessarily by restricting them thereafterto choosing among a limited number of craft unions.We do not be-lieve that it would effectuate the policies of the Act, to thus extend thelimitation of theAmerican Potashrule.Accordingly, as District 50,United Mine Workers of America, is the qualified and certified bar-gaining representative of the powerhouse and filter plant employeesof the Employer, and as the record is clear that the Respondent refusesto bargain with that labor organization, we find that the Respondenthas violated 'and is violating Sections 8 (a) (5) and (1) of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations of the Respondent de-scribed in section I, above, have a close, intimate, and substantial re-lation to trade and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices in violation of Section 8 (a) (5) and (1) of the Act, we shallorder the Respondent to cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.4American Potash and Chemical Corp,107 NLRB 1418.5GeneralMotorsCorporation,Fisher Body Division,Mansfield, Ohio, Plant,117 NLRB955, 956.8 Campbell Soup Company,109 NLRB 518,521;Mock, Judson,Voehranger Company ofNorth Carolina,110 NLRB 437, 441. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Respondent has interfered with, restrained, and coerced itsemployees by its conduct we shall further order that the Respondentcease and desist from this and any other like or related conduct.We shall also order the Respondent to bargain collectively, uponrequest, with District 50, United Mine Workers of America, and, if anunderstanding is reached, that such understanding be embodied in asigned agreement.CONCLUSIONS OF LAW1.District 50, United Mine Workers of America, is a labor organi-zation within the meaning of the Act.2.By engaging in the conduct set forth in section III, above, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.3.District 50, United Mine Workers of America, on March 30,1960,,was, and at all material times thereafter has been, the exclusive bar-gaining representative of all employees in the unit found to be appro-priate in section III, above, for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.4.By refusing to bargain collectively with District 50, United MineWorkers of America, as the exclusive representative of its employees-in an appropriate unit, beginning March 30, 1960, the Respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)'of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Industrial Rayon Corpora-tion, Covington, Virginia, its officers, agents, successors, and assigns,.shall:1.Cease and desist from :(a)Refusing to bargain collectively with District 50, United MineWorkers of America, as the exclusive representative of all hourly paidpowerhouse and filter plant employees at the Respondent's plant inCovington, Virginia, excluding all other employees, office clerical andplant clerical employees, laboratory employees and technical staff,,salaried employees, guards, and supervisors as defined in the Act.(b) In any like or related manner, interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist District 50, United Mine Workers ofAmerica, or any other labor organization, to bargain collectively- INDUSTRIAL RAYON CORPORATION521through representatives of their own choosing, and to engage in otherconcerted activities for the purposes of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with District 50, UnitedMine Workers of America, as the exclusive representative of all em-ployees in the aforesaid appropriate unit, and, if an understandingis reached, embody such understanding in a signed agreement.(b)Post at its plant at Covington, Virginia, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the 'Regional Director for the Fifth Region, shall, afterbeing duly signed by a duly authorized representative of the Respond-ent, be posted by Respondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent Company toinsure that such notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Fifth Region,'in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.' In the event that this Order is enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOTrefuse to bargaincollectively with District 50,United Mine Workers of America, as the exclusivebargainingrepresentative of the employees in the appropriate unit.Thebargaining unit is:All hourly paid powerhouse and filter plant employees at ourCovington, Virginia, plant, excludingall other employees,office clerical and plant clerical employees, laboratory em-ployees and technicalstaff, salaried employees, guards, andsupervisors as definedin the Act. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form, join,or assist District 50, United Mine Workers of America, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL, upon request, bargain collectively with the afore-said labor organization as the exclusive representative of theemployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.All our employees are free to become and remain, or refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.INDUSTRIAL RAYON CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Chauffeurs,Teamsters and Helpers Local Union No. 175, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMcJunkin Corporation.Case No. 9-CC-133.August 9, 1960DECISION AND ORDEROn May 15, 1958, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices alleged in the complaint and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The128 NLRB No. 57.